  Case 1:18-cv-01929-MN Document 7 Filed 05/21/19 Page 1 of 1 PageID #: 154



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


JSDQ MESH TECHNOLOGIES LLC,

                              Plaintiff,

       v.
                                                       Case No.: 1:18-cv-01929-MN
GENERAL DYNAMICS MISSION
SYSTEMS, INC.,

                              Defendant.



              NOTICE OF DISMISSAL OF DEFENDANT WITH PREJUDICE

        Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i), Plaintiff JSDQ Mesh Technologies LLC hereby

 dismisses all claims in this action WITH PREJUDICE as to Defendant, with each party to bear

 its own costs, expenses and attorneys’ fees.

Dated: May 21, 2019                               Respectfully submitted,

Of Counsel:                                       /s/ George Pazuniak
                                                  George Pazuniak (DE Bar 478)
Timothy J. Haller                                 O’KELLY, ERNST & JOYCE LLC
HALLER LAW PLLC                                   901 North Market Street, Suite 1000
53 West Jackson Boulevard, Suite 1623             Wilmington, DE 19801
Chicago, IL 60604                                 Phone: (302) 478-4230
Phone: 630-336-4283                               Fax: (302) 295-2873
haller@haller-iplaw.com                           gp@del-iplaw.com
Gabriel I. Opatken                                Attorneys for Plaintiff, JSDQ Mesh
NOBLE IP LLC                                      Technologies LLC
418 North Noble Street, Suite 4
Chicago, IL 60642
Phone: (773) 648-5433
gabriel@nobleipllc.com


IT IS SO ORDERED this                 day of May, 2019.


                                                United States District Court Judge
